IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-40651
                           Summary Calendar



UNITED STATES of AMERICA,

                                           Plaintiff-Appellee,

versus

ROLANDO AGUIRRE-CAVAZOS,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. CR-97-M-314-03
                          --------------------
                              July 11, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     The defendant, Rolando Aguirre-Cavazos (“Aguirre”), pleaded

guilty to conspiracy to possess with intent to distribute

marijuana.     In accordance with a plea agreement, the district

court sentenced him to 18 months’ imprisonment, the lowest

sentence within the guidelines range.    Aguirre appeals the

district court’s denial of a mitigating-role reduction under

U.S.S.G. § 3B1.2, contending that he was a minor or minimal

participant and should have been imprisoned for 12 rather than 18

months.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40651
                                 -2-

     In his objection to the Presentence Report (“PSR”), Aguirre

asserted that he should receive at least a two-point reduction as

a minor participant.    He contends that his role and that of

codefendant Felix Garza-Garza (“Garza”) were identical so that it

was clear error to refuse him a mitigating role reduction when

Garza received a four-point reduction for being a minimal

participant.    Aguirre also argues that codefendant Claudia

Garcia-Gonzalez was “higher up the chain of the smuggling ring”

than was Aguirre and that she “was paid twice as much for her

participation” as was Aguirre.

     This court reviews the sentencing court’s application of the

sentencing guidelines de novo and accepts the sentencing court’s

findings of fact unless they are clearly erroneous.    United

States v. Gallardo-Trapero, 185 F.3d 307, 323 (5th Cir. 1999),

cert. denied, 120 S. Ct. 961 (2000).    The sentencing court’s

determination that a defendant did not play a minor or minimal

role in the offense is reviewed for clear error.    United States

v. Zuniga, 18 F.3d 1254, 1261 (5th Cir. 1994).    A factual finding

is not clearly erroneous if it is plausible in light of the

record read as a whole.    United States v. Alford, 142 F.3d 825,

831 (5th Cir. 1998), cert. denied, 525 U.S. 1003 (1998).       The

defendant has the burden of proving his mitigating role by a

preponderance of the evidence.    Zuniga, 18 F.3d at 1261.

     A disparity of sentences among codefendants is not grounds

for reversal.    United States v. Castillo-Roman, 774 F.2d 1280,

1283 (5th Cir.1985) (defendant cannot rely upon sentence received

by other defendant as yardstick for sentence he should receive).
                             No. 98-40651
                                  -3-

The fact that a defendant is a “mere” drug courier does not alone

justify a mitigating-role reduction.     United States v.

Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).     Neither does the

fact that other codefendants were more culpable, because each

defendant must be assessed separately.      United States v. Atanda,

60 F.3d 196, 198, n.1 (5th Cir. 1995); United States v. Thomas,

963 F.2d 63, 65 (5th Cir. 1992).

     Although Aguirre has asserted that the Government agreed

that he was a minor or minimal participant, neither the PSR nor

the plea agreement indicate that Aguirre was entitled to a

mitigating-role reduction.    No agreement to reduce the offense

level was consummated, and the Government did not seek an

offense-level reduction or move for a downward departure.

Aguirre produced no evidence at the sentencing hearing that would

support his request for a mitigating-role reduction.     He thus

failed to carry his burden of proving by a preponderance of the

evidence that he was entitled to a mitigating-role reduction.

     The district court’s decision to deny the request for a

mitigating-role reduction was not clearly erroneous.     The

judgment of the district court is AFFIRMED.